C O U R T     O F      A P P E A L S             O F       T E N N E S S E E

                                                                      A T         K N O X V I L L E                                FILED
                                                                                                                                         July 6, 1998

                                                                                                                                   Cecil Crowson, Jr.
                                                                                                                                   Appellate C ourt Clerk
J A C Q U E L I N E         S U E       R O G E R S                                      )       H A M I L T O N C O U N T Y
                                                                                         )       0 3 A 0 1 - 9 7 0 7 - C V - 0 0 2 4 9
P. l a i n t i f f - A p p e l l e e                                          )
                                                                                         )
                                                                                         )
            v .                                                                          )       H O N . R O B E R T             M .     S U M M I T T ,
                                                                                         )       J U D G E
                                                                                         )
S A M U E L L . B A N K S                 a n d     C A T H Y                            )
J . S T A N C I L                                                                        )
                                                                                         )       R E V E R S E D , D I S M I S S E D
            D e f e n d a n t s - A p p e l l a n t s                                    )       a n d R E M A N D E D




E .     B L A K E     M O O R E         a n d     J O H N     B .      B E N N E T T             O F       C H A T T A N O O G A         F O R     A P P E L L A N T S

K A T H R Y N       R . L E I D E R M A N             O F     J A S P E R            a n d       J O H N       O .     W I G G I N S       O F     R I N G G O L D ,
G E O R G I A       F O R A P P E L L E E




                                                                O      P      I      N       I   O     N




                                                                                                                                 G o d d a r d ,         P . J .




                        S a m u e l         L .     B a n k s ,        a      d o c t o r ,            a n d       C a t h y     J .     S t a n c i l ,       a

n u r s e ,       a p p e a l       a     j u r y     v e r d i c t           r e n d e r e d              a g a i n s t       t h e m     i n     f a v o r       o f

t h e i r     f o r m e r       p a t i e n t ,           J a c q u e l i n e                S u e     R o g e r s .           M s .     R o g e r s       b r o u g h t

t w o     a c t i o n s       o f       m e d i c a l       m a l p r a c t i c e                i n       t h e     H a m i l t o n       C o u n t y       C i r c u i t

C o u r t .         O n e     a c t i o n         w a s     b r o u g h t            a g a i n s t           D r .     B a n k s ,       h e r     t r e a t i n g

p h y s i c i a n .           T h e       o t h e r       a c t i o n         w a s          b r o u g h t         a g a i n s t       N u r s e     S t a n c i l .

N u r s e     S t a n c i l         p e r f o r m e d         t h e         m a j o r i t y            o f     t h e     p r o c e d u r e         i n
q u e s t i o n .             J u d g e         R o b e r t       M .     S u m m i t t         d e n i e d       m o t i o n s           f o r     d i r e c t e d

v e r d i c t         a f t e r         M s .     R o g e r s       p r e s e n t e d           h e r     c a s e       a n d       a g a i n       a f t e r     D r .

B a n k s       a n d       N u r s e       S t a n c i l         p r e s e n t e d         t h e i r       c a s e .             B o t h     a c t i o n s       w e r e

s u b m i t t e d           t o     t h e       j u r y .         T h e     j u r y       r e t u r n e d         a     g e n e r a l         v e r d i c t

a g a i n s t         b o t h       D r .       B a n k s       a n d     N u r s e       S t a n c i l       f o r         $ 6 0 , 0 0 0 .           D r .     B a n k s

a n d     N u r s e         S t a n c i l         b o t h       f i l e d     m o t i o n s         f o r     j u d g m e n t s             n o t w i t h -

s t a n d i n g         t h e       v e r d i c t         a s     w e l l     a s     m o t i o n s         f o r       a     n e w       t r i a l .         J u d g e

S u m m i t t         o v e r r u l e d           t h e s e       m o t i o n s       a n d       u p h e l d         t h e       j u r y     a w a r d .         W e

n o w     r e v e r s e           t h e     j u d g m e n t         b e l o w       a n d       d i s m i s s         b o t h       s u i t s       w i t h

p r e j u d i c e .



                            D r .       B a n k s       a n d     N u r s e       S t a n c i l         p r e s e n t         2 2       i s s u e s     o n

a p p e a l .           H o w e v e r ,           w e     o n l y       n e e d     t o     d e c i d e       t w o         i s s u e s       t o     d i s p o s e       o f

t h i s     a p p e a l .               T h e s e       t w o     i s s u e s       a r e       ( 1 )     w h e t h e r           t h e     T r i a l       C o u r t

e r r e d       i n     s u b m i t t i n g             D r .     B a n k s ’       c a s e       t o     t h e       j u r y       i n     t h e     a b s e n c e       o f

e x p e r t       t e s t i m o n y             t h a t     h e     v i o l a t e d         a     r e c o g n i z e d             s t a n d a r d       o f

a c c e p t a b l e           p r o f e s s i o n a l             p r a c t i c e         a n d     t h a t       a n y       m e d i c a l         n e g l i g e n c e

o n     h i s     p a r t         w a s     t h e       p r o x i m a t e         c a u s e       o f     M s .       R o g e r s ’         i n j u r y       w h i c h

w o u l d       n o t       o t h e r w i s e           h a v e     o c c u r r e d ;           a n d     ( 2 )       w h e t h e r         t h e     T r i a l

C o u r t       e r r e d         i n     s u b m i t t i n g           N u r s e     S t a n c i l ’ s           c a s e         t o     t h e     j u r y     i n     t h e

a b s e n c e         o f     e x p e r t         t e s t i m o n y         t h a t       s h e     v i o l a t e d           a     r e c o g n i z e d

s t a n d a r d         o f       a c c e p t a b l e           p r o f e s s i o n a l           p r a c t i c e           a n d       t h a t     a n y     m e d i c a l

n e g l i g e n c e           o n       h e r     p a r t       w a s     t h e     p r o x i m a t e         c a u s e           o f     M s .     R o g e r s ’

i n j u r y       w h i c h         w o u l d       n o t       o t h e r w i s e         h a v e       o c c u r r e d .



                            M s .       R o g e r s       s o u g h t       t o     h a v e       s p i d e r         v e i n s         r e m o v e d       f r o m     h e r

l e g s .         D r .       B a n k s         a g r e e d       t o     p e r f o r m         t h i s     s e r v i c e           e m p l o y i n g



                                                                                      2
a     p r o c e d u r e         k n o w n         a s     s c l e r o t h e r a p y .                 S c l e r o t h e r a p y             b a s i c a l l y

i n v o l v e s         u s i n g       a     v e r y         t i n y     n e e d l e         s u p e r f i c i a l l y             t o     i n j e c t       a

m i n u s c u l e         a m o u n t         o f       h y p e r t o n i c           s a l i n e       i n t o       t h e       s p i d e r       v e i n       w h i c h

p u s h e s       t h e       u n s i g h t l y           b l o o d       o u t       o f     t h e     v e i n s         a n d     c a u s e s       t h e       v e i n s

t o     d e t e r i o r a t e ,             r e s u l t i n g           i n     t h e i r       n o     l o n g e r         b e i n g       v i s i b l e .             D r .

B a n k s       i n i t i a l l y           e x a m i n e d         M s .       R o g e r s       a n d       a d v i s e d         N u r s e       S t a n c i l

w h i c h       s p i d e r       v e i n s         s h o u l d         b e     i n j e c t e d .             N u r s e         S t a n c i l       p e r f o r m e d

a l l     o f     t h e       i n j e c t i o n s             a d m i n i s t e r e d .               T h e     r e m o v a l         o f       s p i d e r       v e i n s

i s     u s u a l l y         p e r f o r m e d           i n     s e s s i o n s .             E a c h       s e s s i o n         c a n n o t       b e

c o n d u c t e d         w i t h i n         e i t h e r         t w o       t o     f o u r     w e e k s         o f     a n o t h e r         s e s s i o n .

M s .     R o g e r s '         f i r s t         s e s s i o n         o c c u r r e d         o n     M a r c h         3 0 ,     1 9 9 4 .         S h e       h a d

m u l t i p l e         i n j e c t i o n s             o n     t h a t       d a y     w i t h o u t         i n c i d e n t .             M s .     R o g e r s

r e t u r n e d         t o     h a v e       o t h e r         s p i d e r         v e i n s     t r e a t e d           i n     t h e     s a m e       m a n n e r

t w o     w e e k s       l a t e r ,         o n       A p r i l       1 3 ,       1 9 9 4 .         T h e     i n j u r y         g i v i n g       r i s e       t o

t h i s     s u i t       r e s u l t e d           f r o m       t h i s       s e s s i o n .



                          T h e       s a m e       m e t h o d         a n d       t e c h n i q u e         o f     i n j e c t i n g           t h e     s p i d e r

v e i n s       w a s     u s e d       i n       b o t h       s e s s i o n s .             A f t e r       N u r s e         S t a n c i l       h a d

c o m p l e t e d         a l l       t h e       i n j e c t i o n s           o n     A p r i l       1 3 ,       1 9 9 4 ,       s h e       w r a p p e d       M s .

R o g e r s ’       l e g s       i n       a n     A c e       b a n d a g e ,         s t a n d a r d         p r o c e d u r e           f o r     a l l       s p i d e r

v e i n     t r e a t m e n t           s e s s i o n s .               H o w e v e r ,         M s .     R o g e r s           s o o n     b e g a n

c o m p l a i n i n g           t o     N u r s e         S t a n c i l         t h a t       h e r     l e g s       w e r e       b u r n i n g         a n d     t h a t

s h e     f e l t       s t r a n g e .             N u r s e       S t a n c i l           u n w r a p p e d         t h e       A c e     b a n d a g e         a n d

n o t i c e d       t h a t       M s .       R o g e r s         w a s       h a v i n g       a n     a d v e r s e           r e a c t i o n       t o     t h e

i n j e c t i o n s .             N u r s e         S t a n c i l         i m m e d i a t e l y           r e q u e s t e d           t h a t       D r .     B a n k s

c o m e     t o     t h e       t r e a t m e n t             r o o m .         D r .       B a n k s     i m m e d i a t e l y             a r r i v e d         a t     t h e

t r e a t m e n t         r o o m       a n d       e x a m i n e d           t h e     i n j e c t i o n           s i t e s .           H e     n o t e d       t h a t



                                                                                        3
o n e     o f     t h e       s i t e s       w a s     g r o s s l y           d i f f e r e n t           f r o m         a l l       t h e       o t h e r s .             D r .

B a n k s       t h e n       i n j e c t e d         t e n       c u b i c       c e n t i m e t e r s               o f       X y l o c a i n e ,             a

n o v o c a i n e         t y p e       s o l u t i o n ,           i n t o       t h e       i n j u r e d           a r e a .             H e     t h e n         m a s s a g e d

t h e     a r e a       f o r     a     m i n u t e         o r     t w o .           M s .       R o g e r s         r e m a i n e d             a t     D r .       B a n k s '

o f f i c e       u n t i l       t h e       p a i n       s u b s i d e d .               S h e     s u b s e q u e n t l y                 b e g a n         t o

d e v e l o p       a     d e e p       u l c e r       a t       t h e       s i t e       o f     t h e       i n j e c t i o n             t h a t       w e n t         a w r y .

M s .     R o g e r s         s u f f e r e d         f o r       s e v e r a l         m o n t h s         a n d       u n d e r w e n t               t w o

s u r g e r i e s         i n     o r d e r       f o r       t h e       u l c e r         t o     h e a l .



                          S e v e r a l         d o c t o r s           t e s t i f i e d           a s     e x p e r t s             d u r i n g         t h e       t r i a l .

E a c h     o f     t h e       d o c t o r s         t e s t i f i e d           t h a t         t h e     c a u s e           o f     t h e       u l c e r         w a s

t h a t     a     s m a l l       a m o u n t         o f     t h e       i n j e c t e d           h y p e r t o n i c               s a l i n e         h a d       g o n e

d e e p e r       t h a n       t h e       s u p e r f i c i a l             a r e a       o f     t h e       s k i n ,         w h e r e         s p i d e r         v e i n s

a r e     l o c a t e d .             A f t e r       t h e       s o l u t i o n           r e a c h e d           t h e       d e e p e r         a r t e r i e s ,

t h e s e       a r t e r i e s         d e t e r i o r a t e d .                 D u e       t o     t h i s         d e t e r i o r a t i o n ,                   t h e

s u r r o u n d i n g           f l e s h       d i e d ,         c r e a t i n g           t h e     u l c e r .               T h i s       p r o c e s s           i s

r e f e r r e d         t o     i n     t h e     m e d i c a l           c o m m u n i t y           a s       a     v a s o s p a s m .                 O n l y       t w o

p l a u s i b l e         e x p l a n a t i o n s             w e r e         p r e s e n t e d           a t       t r i a l         a s     t o       h o w       t h i s

s o l u t i o n         r e a c h e d         t h e     d e e p e r           a r t e r i e s .             T h e       f i r s t           i s     t h a t         N u r s e

S t a n c i l       d i r e c t l y           a n d     n e g l i g e n t l y               i n j e c t e d           a n       a r t e r i o l e .                 T h e

s e c o n d       t h e o r y         i s     t h a t       t h e       s o l u t i o n           r e a c h e d         t h e         u n d e r l y i n g             a r t e r y

t h r o u g h       t h e       o c c u r r e n c e           o f       a n     A V     f i s t u l a .



                          A n     A V       f i s t u l a ,         a r t e r i o v e n o u s               a n a s t o m o s i s ,                 i s     a n

a n a t o m i c a l           c o n d i t i o n         w h e r e         a     d i r e c t         c o n n e c t i o n               e x i s t s         b e t w e e n         a

v e r y     s m a l l         v e i n ,       s u c h       a s     a     s p i d e r         v e i n ,         a n d       a     v e r y         s m a l l         a r t e r y .

T h i s     c o n n e c t i o n             b y p a s s e s         t h e       c a p i l l a r y           n e t w o r k             w h i c h         u s u a l l y



                                                                                        4
s e p a r a t e s         t h e       s m a l l       v e i n s         f r o m     t h e       s m a l l       a r t e r i e s .               A V     f i s t u l a s

a r e     e x c e e d i n g l y             r a r e     p h y s i c a l           a n o m a l i e s .             T h e       e x i s t e n c e             o f     a n     A V

f i s t u l a       c a n       o n l y       b e     d e t e r m i n e d           t h r o u g h         u s e     o f       a     m i c r o s c o p e             d u r i n g

a n     a u t o p s y .           T h u s ,         t h e     e x i s t e n c e           o f     t h i s       c o n d i t i o n           i s       i m p o s s i b l e

t o     d e t e c t       b y     h e a l t h         c a r e       p r o v i d e r s .             I f     a n     A V       f i s t u l a           d i d       e x i s t

i n     M s .     R o g e r s ’         l e g ,       n o     d o c t o r         c o u l d       h a v e       d e t e r m i n e d             t h a t       s h e       h a d

t h e     c o n d i t i o n .               A l s o ,       a n     u l c e r       w i l l       r e s u l t       i f       a n     A V       f i s t u l a

e x i s t s       e v e n       i f     a     s p i d e r         v e i n     i n j e c t i o n           i s     p r o p e r l y           p e r f o r m e d

a c c o r d i n g         t o     t h e       r e c o g n i z e d           s t a n d a r d         o f     a c c e p t a b l e             p r o f e s s i o n a l

p r a c t i c e ,         a l s o       k n o w n       a s       t h e     s t a n d a r d         o f     c a r e .



                          E a c h       d o c t o r         t e s t i f i e d         t h a t       i t     i s     i m p o s s i b l e               t o

d e t e r m i n e         e x a c t l y         h o w       t h e       s o l u t i o n         r e a c h e d       t h e         a r t e r i o l e .               D r .

R o b e r t       E .     C l a r k ,         M s .     R o g e r s ’         e x p e r t ,         t e s t i f i e d             t h a t       t h e       u l c e r

p r o b a b l y         r e s u l t e d         f r o m       t h e       d i r e c t       i n j e c t i o n           o f       t h e     s o l u t i o n           i n t o

a n     a r t e r i o l e         w h i l e         p r o v i d i n g         n o     s u p p o r t         f o r       h i s       o p i n i o n .

H o w e v e r ,         h e     l a t e r       t e s t i f i e d           t h a t       t h e     u l c e r       c o u l d         h a v e         o c c u r r e d

d u e     t o     a n     A V     f i s t u l a .             D r .       C l a r k       h a d     n o     c r i t i c i s m             o f     N u r s e

S t a n c i l ’ s         t e c h n i q u e .               H e     o n l y       c r i t i c i z e d           N u r s e         S t a n c i l         d u e       t o     h e r

l a c k     o f     k n o w l e d g e           a b o u t         p o t e n t i a l         c o m p l i c a t i o n s               r e s u l t i n g             f r o m

t h e     s p i d e r         v e i n       t r e a t m e n t .



                          N u r s e         S t a n c i l         t e s t i f i e d         a s     t o     t h e       t e c h n i q u e             s h e       u s e d     o n

M s .     R o g e r s .           D r .       C l a r k       t e s t i f i e d           t h a t     t h e       t e c h n i q u e             w a s       w i t h i n

t h e     s t a n d a r d         o f       c a r e .         O t h e r       d o c t o r s         t e s t i f i e d             t h a t       i f     t h e

p r o c e d u r e         w a s       p e r f o r m e d           a s     N u r s e       S t a n c i l         h a d     t e s t i f i e d ,               t h e     u l c e r

c o u l d       o n l y       h a v e       b e e n     c a u s e d         b y     a n     A V     f i s t u l a .               D r .     B a n k s         a l s o



                                                                                      5
t e s t i f i e d        t h a t     i t     i s     i m p o s s i b l e         t o       i n j e c t         a n     a r t e r i o l e             j u s t       u n d e r

t h e     s k i n      s i n c e     t h e y       a r e       s e v e n     t i m e s       s m a l l e r           t h a n       t h e         n e e d l e       u s e d

a n d     i n v i s i b l e        t o     t h e     n a k e d       e y e .         D r .       B a n k s       f u r t h e r           t e s t i f i e d             t h a t

t h e     b i g g e r      a r t e r i e s         a r e       b e l o w     t h e     s k i n         s u r f a c e         a n d       “ m u c h ,         m u c h

d e e p e r      t h a n     w e     c a n     g o       w i t h     o u r     n e e d l e         [ u s e d         i n     t h e       s p i d e r         v e i n

t r e a t m e n t ] . ”



                         T h e     o n l y     i s s u e s ,         a s     p r e v i o u s l y             n o t e d ,         t h a t         m u s t     b e

a d d r e s s e d        a r e     w h e t h e r         D r .     B a n k s     a n d       N u r s e         S t a n c i l           c o m m i t t e d

m e d i c a l       m a l p r a c t i c e .              I n     T e n n e s s e e ,         p l a i n t i f f s             h a v e         a     h e a v y

b u r d e n      t o     p r o v e       t h a t     a     h e a l t h       c a r e       p r o v i d e r           c o m m i t t e d             m e d i c a l

m a l p r a c t i c e .            T . C . A .       2 9 - 2 6 - 1 1 5         p r o v i d e s           t h e       n e c e s s a r y             e l e m e n t s

t h a t     p l a i n t i f f s          m u s t     s h o w       i n     o r d e r       t o     p r e v a i l           i n     a     m e d i c a l

m a l p r a c t i c e        a c t i o n .           T h i s       s t a t u t e       p r o v i d e s           t h a t :



            ( a ) I n a m a l p r a c t i c e a c t i o n , t h e c l a i m a n t s h a l l h a v e
            t h e b u r d e n o f p r o v i n g b y e v i d e n c e a s p r o v i d e d b y
            s u b s e c t i o n ( b ) [ q u a l i f i e d e x p e r t s ] :

            (   1 ) T h e r e c o g n i z e d s t                  a n d a   r d o f a c           c   e p   t a b   l e     p r o f     e   s s i o   n   a l
            p   r a c t i c e i n t h e p r o f e                  s s i o   n a n d t h           e     s   p e c   i a l   t y t       h   e r e o   f   ,
            i   f a n y , t h a t t h e d e f e                    n d a n   t p r a c t i         c   e s     i n     t h   e c o       m   m u n i   t   y
            i   n w h i c h h e p r a c t i c e s                    o r     i n a s i m           i   l a   r c     o m m   u n i t     y     a t     t   h e
            t   i m e t h e a l l e g e d i n j u                  r y o     r w r o n g f         u   l     a c t   i o n     o c c     u   r r e d   ;

            ( 2 ) T h a t t h e d e f e n d a n t a c t e d w i t h l e s s t h a n                                                o r f a i l e d
            t o a c t w i t h o r d i n a r y a n d r e a s o n a b l e c a r e i n                                                a c c o r d a n c e
            w i t h s u c h s t a n d a r d ; a n d

            ( 3 ) A s a p r o x i m a t e r e s u l t o f t h e d e f e n d a n t ’ s n e g l i g e n t
            a c t o r o m i s s i o n , t h e p l a i n t i f f s u f f e r e d i n j u r i e s w h i c h
            w o u l d n o t o t h e r w i s e h a v e o c c u r r e d .

T . C . A .      2 9 - 2 6 - 1 1 5 ( a ) .               A l l     t h r e e     e l e m e n t s             m u s t       b e     s h o w n         b y     a

p r e p o n d e r a n c e          o f     t h e     e v i d e n c e         f o r     a     p l a i n t i f f             t o     p r e v a i l .               T . C . A .

2 9 - 2 6 - 1 1 5 ( d ) .            T h e     s t a t u t e         a l s o     p r o v i d e s             t h a t       t h e r e         “ s h a l l         b e     n o



                                                                                 6
p r e s u m p t i o n           o f     n e g l i g e n c e               o n     t h e       p a r t       o f     t h e       d e f e n d a n t ”                     d u e     t o

t h e   f a c t         o f     i n j u r y         a l o n e .             T . C . A .         2 9 - 2 6 - 1 1 5           ( c )         &       ( d ) .



                          D r .       B a n k s         a n d       N u r s e         S t a n c i l         c o n t e n d           t h a t           M s .           R o g e r s

f a i l e d       t o     s h o w       t w o       o f       t h e       r e q u i r e d           e l e m e n t s .               T h e y           a r g u e           t h a t       M s .

R o g e r s       d i d       n o t     s h o w         a     d e v i a t i o n           f r o m         t h e     r e c o g n i z e d                   s t a n d a r d           o f

a c c e p t a b l e           p r o f e s s i o n a l               p r a c t i c e           o r       t h a t     a n y       m e d i c a l                 n e g l i g e n c e

w a s   t h e       p r o x i m a t e             c a u s e         o f     M s .       R o g e r s ’           i n j u r y         w h i c h             w o u l d         n o t

o t h e r w i s e         h a v e       o c c u r r e d .



                          I n     W a r d         v .       U n i t e d         S t a t e s ,           8 3 8     F . 2 d       1 8 2         ( 6 t h             C i r . 1 9 8 8 ) ,

t h e   6 t h       C i r c u i t           C o u r t         o f     A p p e a l s           s u m m a r i z e d           i t s         u n d e r s t a n d i n g                     o f

t h e   T e n n e s s e e             r u l e       a s       t o     v i o l a t i o n             o f     s t a n d a r d           o f         c a r e .               T h e

T e n n e s s e e         C o u r t         o f     A p p e a l s ,             i n     H u r s t         b y     H u r s t         v .       D o u g h e r t y ,                 8 0 0

S . W . 2 d       1 8 3 ,       1 8 5       ( T e n n . A p p . 1 9 9 0 ) ,                   s u b s e q u e n t l y               a d o p t e d                 t h e     W a r d

s u m m a r y       o f       t h e     l a w       a s       f o l l o w s :



          [   A   ] p     h y s i     c i   a n   ’ s d       u   t y i     s     t o     e x e     r   c i s   e r e a     s   o   n a b     l   e       c a r e         a n d
          d   i   l i g   e n c e     .       H   e m u       s   t e x     e r   c i s   e h       i   s b     e s t j     u   d   g m e     n   t
          r   e   g a r   d i n g       t   r e   a t m e     n   t , a     n d     i s     n o     t     g u   i l t y     o   f     m a     l   p r     a c t i c e
          i   f     h e     c h o     o s   e s     a c       o   u r s e     o   f t     r e a     t   m e n   t s u p     p   o   r t e     d     b     y o t h e r
          p   h   y s i   c i a n     s     i n     g o o     d     s t a   n d   i n g   .         T   r u a   n v .       S   m   i t h     ,     5     7 8
          S   .   W . 2   d 7 3       ,     7 5   - 7 6       (   T e n n   . 1   9 7 9   ) .           A p     h y s i c   i   a   n i       s     n     o t t h e
          i   n   s u r   o r o       f     t h   e p a       t   i e n t   ;     h e     i s       o   n l y     l i a b   l   e     f o     r
          n   e   g l i   g e n c     e ,     a   n d n       e   g l i g   e n   c e     i s       n   o t     p r e s u   m   e   d f       r   o   m       t   h   e
          f   a   c t     t h a t       t   h e     t r e     a   t m e n   t     i s     u n s     u   c c e   s s f u l   .         L i     a   b   i   l   i   t   y f o r
          m   a   l p r   a c t i     c e     d   e p e n     d   s o n       w   h e t   h e r         o r     n o t t     h e       p h     y   s   i   c   i   a   n i s
          l   a   c k i   n g i       n     a n   d f a       i   l s t     o     e x e   r c i     s   e t     h e r e     a s     o n a     b   l   e       d   e   g r e e
          o   f     l e   a r n i     n g   ,     s k i l     l   , a n     d     e x p   e r i     e   n c e     t h a t     i     s o       r   d   i   n   a   r   i l y
          p   o   s s e   s s e d       b   y     o t h e     r   s o f       h   i s     p r o     f   e s s   i o n .       W     a t k     i   n   s       v   .
          U   n   i t e   d S t       a t   e s   , 4 8       2     F . S   u p   p .     1 0 0     6   , 1     0 1 2 (     M .     D . T     e   n   n   .   1   9   8 0 ) .



                          I n     W a r d ,         t h e         d o c t o r         a c c i d e n t a l l y           i n j e c t e d                   T e f l o n           p a s t e

t o o   d e e p l y           i n t o       a n     a r t e r y .               T h i s       a c c i d e n t         c a u s e d             t h e           p a t i e n t         t o

                                                                                          7
s u f f e r       a     s t r o k e .           T h e r e       w a s         n o     q u e s t i o n         i n     t h e       c a s e         t h a t       t h e

d o c t o r ’ s         a c t     w a s       t h e     p r o x i m a t e             c a u s e       o f     t h e       i n j u r y .             H o w e v e r ,           t h e

C o u r t     h e l d       t h a t       t h e       d o c t o r         w a s       n o t       l i a b l e       s i n c e         h e     e x e r c i s e d             d u e

c a r e     i n       m a k i n g       t h e       i n j e c t i o n .



                          D r .     B a n k s         t r a i n e d           N u r s e       S t a n c i l         f o r       a n     e x t e n d e d           p e r i o d

o f     t i m e .         H e     r e q u i r e d         h e r         t o     u s e       s p e c i f i c         p r o c e d u r e s             w h e n e v e r           s h e

p e r f o r m e d         s p i d e r         v e i n     i n j e c t i o n             t r e a t m e n t s .               T h e s e         p r o c e d u r e s             a r e

c u s t o m a r y         i n     t h e       f i e l d       f o r       t h e       r e m o v a l         o f     s p i d e r         v e i n s .             D r .

C l a r k     t e s t i f i e d           t h a t       i t     w a s         a c c e p t a b l e           t o     h a v e       a     n u r s e         p e r f o r m

t h e     i n j e c t i o n s           i f     p r o p e r l y           t r a i n e d ,           s o     l o n g       a s     t h e       d o c t o r         i s       i n

c h a r g e       a n d     a v a i l a b l e           f o r       i m m e d i a t e             c o n s u l t a t i o n .                 D r s .       B a n k s ,

R o d n e y       S u s o n g ,         a n d       J o h n     C r a n w e l l             a l l     t e s t i f i e d           t h a t         i t     i s     w i t h i n

t h e     s t a n d a r d         o f     c a r e       f o r       a     n u r s e         t o     p e r f o r m         s p i d e r         v e i n

i n j e c t i o n s .             A l l o w i n g         n u r s e s           t o     p e r f o r m         t h e s e         i n j e c t i o n s             i s

a l l o w a b l e         s o     l o n g       a s     t h e       n u r s e         p o s s e s s e s           t h e     t r a i n i n g             a n d     s k i l l

t o     r e c o g n i z e         w h e n       a     c o m p l i c a t i o n               h a s     o c c u r r e d           a n d       i m m e d i a t e l y

n o t i f i e s         t h e     s u p e r v i s i n g             d o c t o r         o f       a n y     s u c h       c o m p l i c a t i o n s .                   W e

c a n n o t       r e q u i r e         n u r s i n g         p e r s o n n e l             t o     p o s s e s s         a l l       t h e       t r a i n i n g           o f

m e d i c a l         d o c t o r s .



                          F u r t h e r ,           s e v e r a l         d o c t o r s           t e s t i f i e d         t h a t         i t     w a s       w i t h i n

t h e     s t a n d a r d         o f     c a r e       f o r       h y p e r t o n i c             s a l i n e       t o       b e     u s e d         i n     t h e

s p i d e r       v e i n       t r e a t m e n t .             H y p e r t o n i c               s o l u t i o n         i s     a c t u a l l y             t h e     m o s t

c o m m o n l y         u s e d     s o l u t i o n           i n       p e r f o r m i n g           t h i s       p r o c e d u r e .                 T h i s       i s     t h e

c a s e     e v e n       t h o u g h         t h e     F o o d         a n d       D r u g       A d m i n i s t r a t i o n               h a s       n o t

a p p r o v e d         t h e     u s e       o f     t h e     s o l u t i o n             i n     s c l e r o t h e r a p y .                   M s .       R o g e r s



                                                                                        8
p r e s e n t e d         n o     p r o o f         t h a t       u s e     o f     t h i s     s o l u t i o n           v i o l a t e d         t h e

s t a n d a r d         o f     c a r e .



                          M s .       R o g e r s         a l s o       c o n t e n d e d       t h a t       D r .       B a n k s       v i o l a t e d         t h e

s t a n d a r d         o f     c a r e       b y     n o t       t a k i n g       a d e q u a t e         c o u n t e r - m e a s u r e s .                   D r .

C l a r k       t e s t i f i e d         t h a t         a n     a p p r o p r i a t e         c o u n t e r - m e a s u r e               i s       v i g o r o u s l y

m a s s a g i n g         t h e       a r e a       o f     a     v a s o s p a s m .           D r .       C r a n w e l l         a l s o       t e s t i f i e d

t h a t     v i g o r o u s           m a s s a g e         a n d       i n j e c t i n g       X y l o c a i n e           w e r e       b o t h

a p p r o p r i a t e           c o u n t e r - m e a s u r e s               a n d       w i t h i n       t h e       s t a n d a r d         o f     c a r e .

D r s .     S u s o n g ,         C r a n w e l l ,             a n d     B a n k s       f u r t h e r       t e s t i f i e d           t h a t       n o

c o u n t e r - m e a s u r e s               t a k e n         c o u l d     s t o p       t h e     v a s o s p a s m           n o r     t h e       r e s u l t a n t

u l c e r .           T h u s ,       D r .     B a n k s ’         a c t i o n s         w e r e     w i t h i n         t h e     r e c o g n i z e d

s t a n d a r d         o f     a c c e p t a b l e             p r o f e s s i o n a l         p r a c t i c e .



                          D r .       B a n k s ’         a c t i o n s ,         w i t h     r e g a r d         t o     M s .     R o g e r s ’         s p i d e r

v e i n     t r e a t m e n t ,           d i d       n o t       v i o l a t e       t h e     r e c o g n i z e d           s t a n d a r d           o f

a c c e p t a b l e           p r o f e s s i o n a l             p r a c t i c e .           T h i s       c o n c l u s i o n           i s     s u p p o r t e d

b y     a l l     t h e       e x p e r t       t e s t i m o n y           p r o f f e r e d         a t     t r i a l .           M s .       R o g e r s

p r e s e n t e d         n o     m a t e r i a l           e v i d e n c e         t o     t h e     c o n t r a r y .             T h e r e f o r e ,           w e

h o l d     t h a t       D r .       B a n k s       d i d       n o t     c o m m i t       m e d i c a l         m a l p r a c t i c e             b e c a u s e

M s .     R o g e r s         d i d     n o t       i n t r o d u c e         p r o o f       a s     t o     e a c h       o f     t h e       t h r e e

r e q u i r e d         e l e m e n t s         u n d e r         T . C . A .       2 9 - 2 6 - 1 1 5 .             T h e     T r i a l         C o u r t ’ s

d e c i s i o n         t o     s u b m i t         t h e       c a s e     t o     t h e     j u r y       i s     o v e r t u r n e d           a n d       t h e

c l a i m       i s     a c c o r d i n g l y             d i s m i s s e d .



                          W e     n o w       t u r n       o u r       a t t e n t i o n       t o     M s .       R o g e r s ’         m e d i c a l

m a l p r a c t i c e           c l a i m       a g a i n s t           N u r s e     S t a n c i l .             M s .     R o g e r s         i n i t i a l l y



                                                                                      9
a r g u e d       a t       t r i a l       t h a t       N u r s e       S t a n c i l           v i o l a t e d         t h e     r e c o g n i z e d

s t a n d a r d         o f       a c c e p t a b l e           p r o f e s s i o n a l               p r a c t i c e .           N u r s e       S t a n c i l

t e s t i f i e d           t h a t       s h e     u s e d       t h e       s a m e         p r o c e d u r e       o n     M s .       R o g e r s       a s       s h e

h a d     o n     e v e r y         o t h e r       s p i d e r         v e i n       t r e a t m e n t           p a t i e n t .           I n     t h e       s p i d e r

v e i n     t r e a t m e n t ,             N u r s e       S t a n c i l         a n d         D r .     B a n k s       u s e     a     b e n t     n e e d l e           s o

t h e     n e e d l e         i s       p a r a l l e l         t o     t h e     s k i n .             N u r s e     S t a n c i l         t e s t i f i e d           t h a t

o n e     c a n       a c t u a l l y           s e e     t h e       n e e d l e        i n      t h e     s p i d e r       v e i n       s i n c e       i t       i s     s o

c l o s e       t o     t h e       s u r f a c e         o f     t h e       s k i n .           N u r s e       S t a n c i l         a n d     D r .     B a n k s

a l s o     u s e       a     t e s t       t o     d e t e r m i n e           i f      t h e        n e e d l e     i s     i n       t h e     v e i n .           N u r s e

S t a n c i l         t e s t i f i e d           t h a t       s h e     i n j e c t s           a     s m a l l     a m o u n t         o f     a i r     i n t o         t h e

v e i n     t o       i n s u r e         t h e     n e e d l e         i s     i n      t h e        v e i n .       W h e n       s h e       i n j e c t s         t h e

a i r ,     b l o o d         c o m e s         o u t     o f     t h e       i n j e c t i o n           s i t e ,       i n s u r i n g         t h e

p r a c t i t i o n e r             t h a t       t h e     n e e d l e         i s      i n      t h e     v e i n .         I m m e d i a t e l y             a f t e r

i n j e c t i n g           t h e       a i r     a n d     w i t h o u t         r e m o v i n g           t h e     n e e d l e         f r o m     t h e       v e i n ,

t h e     h y p e r t o n i c             s a l i n e       s o l u t i o n           i s       i n j e c t e d       i n t o       t h e       s p i d e r       v e i n

t o     c o m p l e t e           t h e     t r e a t m e n t .



                            A s     a l r e a d y         n o t e d ,         N u r s e         S t a n c i l       t e s t i f i e d           t h a t     s h e       u s e s

t h i s     p r o c e d u r e             o n     e v e r y       s p i d e r         v e i n         i n j e c t i o n       s h e       p e r f o r m s         a n d

d i d     s o     w i t h         M s .     R o g e r s .             E a c h     o f         t h e     e x p e r t s ,       a l l       d o c t o r s ,

t e s t i f i e d           t h a t       N u r s e       S t a n c i l ’ s           t e c h n i q u e           w a s     p r o p e r l y         w i t h i n         t h e

s t a n d a r d         o f       c a r e       a n d     t h a t       i t     w a s         a l s o     w i t h i n       t h e       s t a n d a r d         o f     c a r e

f o r     n u r s e         p r a c t i t i o n e r s             t o     p e r f o r m           t h e s e       i n j e c t i o n s .             N o     e x p e r t

t e s t i m o n y           w a s       p r e s e n t e d         b y     M s .       R o g e r s         t h a t     N u r s e         S t a n c i l       d e v i a t e d

f r o m     t h e       s t a n d a r d           o f     c a r e .           T h u s ,         N u r s e     S t a n c i l ’ s           a c t i o n s         t a k e n

w i t h     r e g a r d           t o     M s .     R o g e r s         w e r e       w e l l         w i t h i n     t h e       s t a n d a r d         o f     c a r e .




                                                                                        1 0
                          M s .     R o g e r s         c l a i m e d       i n      t h e        a l t e r n a t i v e             t h a t         n o t     k n o w i n g

a l l     p o t e n t i a l         c o m p l i c a t i o n s             o f     t h e       s p i d e r           v e i n     t r e a t m e n t             w a s         a

v i o l a t i o n         o f     t h e     s t a n d a r d         o f     c a r e .             T w o       e x p e r t s         t e s t i f i e d             t h a t         a

p r a c t i t i o n e r           p e r f o r m i n g           t h e     s p i d e r         v e i n         t r e a t m e n t             m u s t       k n o w       a l l

p o t e n t i a l         c o m p l i c a t i o n s             a n d     a p p r o p r i a t e               c o u n t e r - m e a s u r e s .                     O t h e r

d o c t o r s       t e s t i f i e d           t h a t     i t     w a s       w i t h i n         t h e       s t a n d a r d             o f     c a r e       i f       a

n u r s e     d i d       n o t     k n o w       a l l     p o t e n t i a l             c o m p l i c a t i o n s             o r         t h e     c o u n t e r -

m e a s u r e s       o n       o n e     c o n d i t i o n .             T h i s         c o n d i t i o n           i s     t h a t         t h e       n u r s e         h a v e

t h e     r e q u i s i t e         s k i l l       t o     r e c o g n i z e             w h e n       a     c o m p l i c a t i o n               i s

o c c u r r i n g ,         e v e n       i f     t h e     n u r s e       d o e s         n o t       k n o w       t h e     s o u r c e           o f     t h e

a c t u a l       c o m p l i c a t i o n ,             a n d     t h a t       t h e       s u p e r v i s i n g             d o c t o r           b e     n e a r b y

a n d     a v a i l a b l e         f o r       i m m e d i a t e         c o n s u l t a t i o n .                   T h u s ,         a     c o n t r a d i c t i o n

i n     e x p e r t       t e s t i m o n y         w a s       p r e s e n t e d           a s     t o       w h a t       t h e       a c t u a l         s t a n d a r d

o f     c a r e     w a s       f o r     n u r s e       p r a c t i t i o n e r s               p e r f o r m i n g           s p i d e r           v e i n

t r e a t m e n t s .             W h i l e       w e     a r e     i n c l i n e d           t o       h o l d       t h a t       a       n u r s e       i s     n o t

r e q u i r e d       t o       p o s s e s s       a l l       t h e     k n o w l e d g e             o f     a     m e d i c a l           d o c t o r ,         w e         d o

n o t     n e e d     t o       d e c i d e       t h e     i s s u e .           E v e n         i f       N u r s e       S t a n c i l ’ s             a c t i o n s

v i o l a t e d       t h e       s t a n d a r d         o f     c a r e ,       M s .       R o g e r s           f a i l e d         t o       p r o v e       t h a t

N u r s e     S t a n c i l ’ s           a c t i o n s         w e r e     t h e         p r o x i m a t e           c a u s e         o f       M s .     R o g e r s ’

i n j u r y       a n d     t h a t       i t     w o u l d       n o t     o t h e r w i s e               h a v e     o c c u r r e d .




                          W h i l e       t h e     i n j u r y         o b v i o u s l y           r e s u l t e d           f r o m         t h e       i n j e c t i o n ,

t h i s     d o e s       n o t     s a t i s f y         t h e     p r o x i m a t e             c a u s e         r e q u i r e m e n t             s e t       f o r t h

i n     T . C . A .       2 9 - 2 6 - 1 1 5 .             M s .     R o g e r s           m u s t       p r o d u c e         p r o o f           t h a t     a s       a

p r o x i m a t e         r e s u l t       o f     N u r s e       S t a n c i l ’ s             n e g l i g e n t           a c t         o r     o m i s s i o n ,

M s .     R o g e r s       s u f f e r e d         i n j u r i e s         w h i c h         w o u l d         n o t       o t h e r w i s e             h a v e



                                                                                    1 1
o c c u r r e d .                 T . C . A .          2 9 - 2 6 - 1 1 5 ( a ) ( 3 ) .                        M s .              R o g e r s '            p r o o f         m u s t

i n c l u d e       t h i s             e l e m e n t          f o r     h e r           t o     p r e v a i l                   i n       h e r       m e d i c a l

m a l p r a c t i c e               a c t i o n          a g a i n s t             N u r s e          S t a n c i l .                      A s     s e t      f o r t h             a b o v e ,

M s .     R o g e r s             p r e s e n t e d            n o     m a t e r i a l                t e s t i m o n y                    t h a t        N u r s e         S t a n c i l

a c t e d       n e g l i g e n t l y                  i n     p e r f o r m i n g               t h e        i n j e c t i o n s                      o t h e r       t h a n             a n

u n s u p p o r t e d               s t a t e m e n t            b y     D r .           C l a r k ,          M s .              R o g e r s ’            e x p e r t ,             t h a t        t h e

v a s o s p a s m         p r o b a b l y                r e s u l t e d             f r o m          a n     i n j e c t i o n                    o f      h y p e r t o n i c

s a l i n e       i n t o           a n       a r t e r i o l e .                  H o w e v e r ,            D r .              C l a r k ' s            h y p o t h e s i s                l o s e s

i t s     v a l i d i t y               i n       l i g h t      o f     N u r s e             S t a n c i l ' s                     u n i m p e a c h e d             t e s t i m o n y                 t o
                                        1
t h e     c o n t r a r y .                       M o r e o v e r ,          D r .         C l a r k         l a t e r                 c o n c e d e d            t h a t      M s .

R o g e r s '       i n j u r i e s                 c o u l d        h a v e         r e s u l t e d                  f r o m            t h e     e x i s t e n c e                o f      a n     A V

f i s t u l a .           O t h e r               d o c t o r s        c o n f i r m e d                t h a t                i f       a n     A V      f i s t u l a             d i d

e x i s t ,       M s .           R o g e r s '          i n j u r i e s             w o u l d          h a v e                r e s u l t e d            i r r e s p e c t i v e                  o f

a n y     n e g l i g e n c e                 o n      t h e     p a r t           o f     N u r s e          S t a n c i l .                      I n      a d d i t i o n ,                D r .

C r a n w e l l         t e s t i f i e d                t h a t       i f         N u r s e          S t a n c i l                  p e r f o r m e d            t h e       i n j e c t i o n s

a s     s h e     t e s t i f i e d ,                  t h e n       t h e         o n l y       w a y        M s .              R o g e r s ’            i n j u r y         c o u l d            h a v e

o c c u r r e d         i s         b y       t h e      e x i s t e n c e               o f     a n        A V            f i s t u l a .                D r .      C l a r k             a l s o

t e s t i f i e d         t h a t             h e      h a d     n o     c r i t i c i s m                  o f            N u r s e           S t a n c i l ’ s            t e c h n i q u e .

S i n c e       M s .     R o g e r s               f a i l e d        t o         p r o v e          t h a t              t h e         i n j u r y        w o u l d         n o t

o t h e r w i s e         h a v e             o c c u r r e d          i n         t h e       a b s e n c e                   o f       n e g l i g e n c e           a n d             s i n c e

s h e     f a i l e d             t o       p r o v e        t h a t     N u r s e             S t a n c i l                   a c t e d         n e g l i g e n t l y ,                   w e     h o l d

t h a t     N u r s e             S t a n c i l ’ s            a c t i o n           w a s       n o t        t h e              p r o x i m a t e            c a u s e             o f      M s .

R o g e r s ’       i n j u r y .




            1
                    F         o    r e x      a   m p l e , i n a c a          s    e b y a p o l i               c    y   h   o l d e    r s u i n      g a n i n s u r        a    n    c e
c o m p a n y f o r p         r    o c e e    d   s o f a f i r e i            n    s u r a n c e p o l           i    c   y   , e x      p e r t t      e s t i m o n y t      h    a    t t h e
f i r e w a s p r o b         a    b l y      c   a u s e d b y s p o n        t    a n e o u s c o m b           u    s   t   i o n      i s t r u      m p e d b y d i        r    e    c t p r o o f
t h a t t h e p o l i         c    y h o l    d   e r l i t t h e f i          r    e w h i c h c o n             s    u   m   e d t      h e i n s      u r e d p r o p e      r    t    y .




                                                                                                1 2
                            M s .     R o g e r s       a l s o       p r o f f e r s             t h e       p o s i t i o n         t h a t       N u r s e

S t a n c i l ’ s           f a i l u r e       t o     k n o w       t h e     s o u r c e             o f     t h e       v a s o s p a s m         o r

a p p r o p r i a t e           c o u n t e r - m e a s u r e s               w a s         a     p r o x i m a t e           c a u s e       o f     M s .     R o g e r s ’

i n j u r y .           H o w e v e r ,         D r s .     B a n k s ,         S u s o n g ,               a n d     C r a n w e l l         t e s t i f i e d         t h a t

n o     c o u n t e r - m e a s u r e s               c o u l d       h a v e       p r e v e n t e d               M s .     R o g e r s ’         i n j u r y .

F u r t h e r ,         w e     b e l i e v e         t h a t     l a c k       o f         k n o w l e d g e           o f     c o u n t e r - m e a s u r e s

c o u l d       b e     a     p r o x i m a t e         c a u s e       o f     i n j u r i e s               i n     s o m e     c a s e s .             H o w e v e r ,

s i n c e       n o     c o u n t e r - m e a s u r e             c o u l d         h a v e           p r e v e n t e d         M s .       R o g e r s ’       i n j u r y ,

w e     h o l d       t h a t       N u r s e     S t a n c i l ’ s           l a c k           o f     k n o w l e d g e         o f       c o u n t e r -

m e a s u r e s         w a s       l i k e w i s e       n o t       t h e     p r o x i m a t e               c a u s e       o f     M s .       R o g e r s ’

i n j u r y .



                            O n e     f i n a l       i s s u e       n e e d s        t o        b e       a d d r e s s e d .             D r .     B a n k s     a n d

N u r s e       S t a n c i l         i n s i s t       t h a t       b e c a u s e             t h e y       w e r e       e n t i t l e d         t o     a

r e v e r s a l         o f     t h e       T r i a l     C o u r t ' s         j u d g m e n t               a g a i n s t       t h e m       a n d       d i s m i s s a l

o f     M s .     R o g e r s '         c o m p l a i n t ,           t h e     a w a r d             o f     d i s c r e t i o n a r y             c o s t s     w a s

i m p r o p e r .             O n     t h e     o t h e r       h a n d ,       M s .           R o g e r s         i n s i s t s       t h a t       s u c h     a n

a w a r d       w a s       p r o p e r       b e c a u s e       a     v e r d i c t             w a s       r e n d e r e d         i n     h e r       f a v o r .       I n

l i g h t       o f     o u r       d i s p o s i t i o n         o f     t h e        p r i n c i p a l              i s s u e       r a i s e d         i n   t h i s

a p p e a l ,         w h i c h       r e s u l t s       i n     d i s m i s s a l               o f       M s .     R o g e r s '         c o m p l a i n t ,         t h e

a w a r d       o f     d i s c r e t i o n a r y           c o s t s         i s      a l s o          r e v e r s e d .

                            F o r     t h e     f o r e g o i n g         r e a s o n s               t h e     j u d g m e n t         b e l o w         i s

r e v e r s e d         a n d       M s .     R o g e r s '       c l a i m         d i s m i s s e d .                 T h e     c a u s e         i s     r e m a n d e d

f o r     c o l l e c t i o n           o f     c o s t s       b e l o w ,         w h i c h           a r e ,       a s     a r e     c o s t s         o f   a p p e a l ,

a d j u d g e d         a g a i n s t         M s .     R o g e r s .



                                                                                _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                                H o u s t o n M . G o d d a r d , P . J .

                                                                                      1 3
C O N C U R :



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H e r s c h e l P . F r a n k s , J .



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
W i l l i a m H . I n m a n , S r . J .




                                                                  1 4